Citation Nr: 1423947	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-16 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with agoraphobia.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

The Veteran's initial rating claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for PTSD with agoraphobia.  The RO assigned an initial disability rating of 50 percent, retroactively effective from July 15, 2009.  The Veteran filed a Notice of Disagreement (NOD) in December 2009, appealing the initial disability rating assigned.  The RO issued a Statement of the Case (SOC) in June 2011.  In June 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's TDIU claim comes before the Board on appeal from an April 2010 rating decision of the RO in North Little Rock, Arkansas, which denied the benefit sought on appeal.  The Veteran filed a NOD in December 2010.  The RO issued a SOC in May 2012.  In June 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In September 2012, the Veteran was afforded his requested Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims file.

The Board notes that an additional piece of medical evidence was submitted after the July 2012 certification of this appeal to the Board, and no waiver from the Veteran was received.  However, as these issues are being remanded, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this treatment record in the first instance.  As such, a waiver for this evidence is not necessary.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the Veteran's last VA examinations to assess the current severity of his service-connected PTSD with agoraphobia, bilateral hearing loss, and tinnitus were in June 2011.  Since that time, at his September 2012 Board hearing, the Veteran testified that these disabilities (particularly his psychiatric disorder) have worsened since the last VA examination.  Therefore, the Veteran's lay statements suggest a worsening of his service-connected disabilities, which bears directly on his initial rating and TDIU claims.  Accordingly, the Board finds the June 2011 VA examinations to be inadequate to assess the Veteran's current levels of severity, since these examinations are almost three years old.  New VA examinations are required to assess the current severity of the Veteran's service-connected disabilities.  VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran is hereby notified that it is his responsibility to report for all of the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. 
§§ 3.158, 3.655 (2013).

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Memphis, Tennessee, to include the Jonesboro, Arkansas, VA Community-Based Outpatient Clinic (CBOC), are dated from November 2012.  Upon remand, all pertinent VAMC treatment records since November 2012 should be obtained.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VAMC in Memphis, Tennessee, to include the Jonesboro, Arkansas, CBOC, since November 2012 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his PTSD with agoraphobia.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 9411.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

3.  After obtaining the above records, schedule the Veteran for a VA examination(s) in order to assist in evaluating the effect of his service-connected disabilities (PTSD with agoraphobia; bilateral hearing loss; tinnitus) on his employability.  Properly notify the Veteran of each scheduled examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of the social and industrial impairment resulting solely from the Veteran's service-connected disabilities.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render him unable to secure or follow substantially gainful employment.  A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
J.N. MOATS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



